 


114 HR 3940 IH: Meaningful Use Hardship Relief Act of 2015
U.S. House of Representatives
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3940 
IN THE HOUSE OF REPRESENTATIVES 
 
November 5, 2015 
Mr. Tom Price of Georgia (for himself, Mrs. Black, Mrs. Blackburn, Mr. Roe of Tennessee, Mr. Harris, Mr. Jenkins of West Virginia, and Mr. Heck of Nevada) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to authorize a blanket meaningful use significant hardship exception for the 2015 reporting period due to the delay in timely publication of the Stage 2 meaningful use rule. 
 
 
1.Short titleThis Act may be cited as the Meaningful Use Hardship Relief Act of 2015.  2.Authorizing a blanket meaningful use significant hardship exception for 2015Sections 1848(a)(7)(B) and 1886(b)(3)(B)(ix)(II) of the Social Security Act (42 U.S.C. 1395w–4(a)(7)(B), 1395ww(b)(3)(B)(ix)(II)) are each amended by inserting (or through a blanket exception with respect to the 2015 EHR reporting period) after on a case-by-case basis. 
 
